Per Curiam:
Without expressing any opinion upon the plaintiff’s right to a permanent injunction, we are of opinion, upon the facts presented, that an injunction should issue pending the determination of the plaintiff’s right to have the lease reformed. The order denying the motion for a temporary injunction is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted staying the execution of the warrant to dispossess the plaintiff and enjoining the defendant, upon plaintiff paying the rent as stipulated in the lease and complying with the other terms therein mentioned during the pendency of this action from interfering in any way with her full enjoyment of the premises leased. Such motion, however, is granted on condition that the plaintiff give to defendant an undertaking to be approved by a justice of this court both as to the form and sufficiency thereof in the sum of §500 to indemnify defendant against any damage which she may sustain by reason of being so enjoined. The order denying a motion for a reargument is affirmed, *916without costs to either party. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to the extent and upon the conditions stated in opinion. Order denying reargument affirmed, without costs. Motion for stay granted, without costs. Order to be settled on notice.